Powell, J.
Inasmuch as the magistrate’s answer (unexeepted to so far as this point is concerned) failed to verify tlie allegation in the petition for certiorari that a final judgment of the nature alleged had been rendered, the judge of the superior court did not err in dismissing the certiorari, irrespective of the correctness of the grounds upon which he based his ruling. Landrum v. Moss, 1 Ga. App. 216 (6), (57 S. E. 965). However, he seems to have made a proper disposition óf the matter, irrespective of this technicality. Judgment affirmed.
Certiorari; from Berrien superior court— Judge Idiomas. February 14, 1911.
Hendñcls £ Christian, for plaintiff in error.
• Alexander £ Cary, contra.